DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey Karmilovich on 06/15/2022.

In the claims

In claim 9, line 4, the phrase “the unexpanded run-in condition” has been replaced with ---an unexpanded run-in condition--.
In claim 12, line 2, the phrase “the upper ring segment surface” has been replaced with -- an upper ring segment surface--. 
In claim 19, line 1, the number “16” has been replaced with --18--. 

Allowable Subject Matter

Claims 1-19 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to record is Heiman et al (US 20190360297).

Regarding claims 1. 9 and 16, Heiman discloses a pre-set inhibiting extrusion limiter for a packer element (32) of a retrievable packer (20) (fig 2), comprising: a stepped cone frustum (26) having a lower cone surface (inner surface of 26, fig 5), an upper cone surface (outer surface of 26, fig 5) and a cone frustrum step (step surface of 26, fig 5) between the lower cone surface and the upper cone surface (fig 5); a plurality of anti-extrusion ring segments (56) respectively having a lower ring segment surface (64) supported on the lower cone surface (fig 5); and a compression spring (356) adapted to be captured between each of the respective anti-extrusion ring segments and the retainer ring (fig 20).
Heiman is silent regarding the presence of an elastomeric/retainer ring that adapted to be retained in an elastomeric/retainer ring groove in the respective anti-extrusion ring segments as specifically called for in the claimed combination. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andersen (US20160053570) discloses a packer assembly for use in a subterranean well can include a seal element which swells in the well, a reinforcement in the seal element, and an extrusion barrier which displaces outward in response to swelling of an end portion of the seal element, the reinforcement being longitudinally spaced apart from the end portion of the seal element.
Derby (US20140262351) discloses a device and method prevent damage to an anti-extrusion device on a tool, such as a plug or a packer, prior to and during setting of the tool. Typically, the upper or outer edges of the anti-extrusion device are relatively delicate. A reinforcing band on the device's sheath strengthens or armors the upper or outer edge of the anti-extrusion device so the anti-extrusion device may be protected while running the tool into the well or casing. Longitudinal slots on the sheath allow the sheath to expand at least partially with the expansion of the sealing element, while the reinforcing band resists expansion of the distal edge of the sheath.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANY E AKAKPO/           Examiner, Art Unit 3672   
06/15/2022